OPINION — AG — QUESTION: "(1) ALL BILLS MUST BE PRE FILED DURING THIS SESSION OR MUST COME FROM THE RULES COMMITTEE. (2) NO BILL TAKEN UP IN ANY MANNER AND ANY FINAL ACTION TAKEN THEREON DURING 1967 SESSION MAY BE AGAIN FILED IN THE 1968 SESSION. IT IS MY OPINION THAT THESE TWO RULES VIOLATE THE CONSTITUTION, WHICH SAYS, `THE LEGISLATURE SHALL HAVE REGULAR ANNUAL SESSIONS.' I WOULD LIKE YOUR OPINION OF THE CONSTITUTIONALITY OF THESE TWO RULES THAT HAVE BEEN SUPPOSEDLY APPROVED BY THE HOUSE MEMBERSHIP?" ANSWER: IT IS THE OPINION OF THE ATTORNEY GENERAL THAT THE TWO RULES CONSIDERED DO NOT VIOLATE ARTICLE V, SECTION 27 OF THE OKLAHOMA CONSTITUTION. CITE: ARTICLE V, SECTION 30 (BRIAN UPP)